 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO TAPIA,                                    No. 2:20-cv-02218-TLN-CKD
12                      Plaintiff,
13           v.                                         ORDER
14    THE BOEING COMPANY,
15                      Defendant.
16

17          Plaintiff Ricardo Tapia (“Plaintiff”), proceeding pro se, has filed this civil action seeking

18   relief under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On May 11, 2021, the magistrate judge filed findings and recommendations which were

22   served on both parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 21.) No party has filed any

24   objections to the findings and recommendations.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                       1
 1          1. The Findings and Recommendations filed on May 11, 2021 (ECF No. 21), are

 2   ADOPTED IN FULL; and

 3          2. This action is DISMISSED for failure to state a claim and failure to prosecute. See

 4   Fed. R. Civ. P. 41(b).

 5          The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   DATE: July 7, 2021

 8

 9

10                                             Troy L. Nunley
11                                             United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
